COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER DENYING MOTION FOR REHEARING EN BANC

Appellate case name:     G. Wesley Urquhart, G. Wesley Urquhart, P.C. and Mary Elizabeth
                         Urquhart v. Richard Stephen Calkins, Individually and as Agent-in-
                         Fact, for Mary Olive Calkins, and Michael Easton

Appellate case number:   01-17-00256-CV

Trial court case number: 2011-21236

Date motion filed:       January 14, 2019

Trial court:             61st District Court of Harris County

       It is ordered that the motion for rehearing en banc is DENIED.

Judge’s signature: ___/s/ Peter Kelly____
                    Acting individually     Acting for the Court
Panel consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly, Goodman,
Landau, Hightower.



Date: __August 6, 2019___